McCulloch, C. J. Precisely the same questions are presented on these two appeals and the cases have been consolidated here and briefed together. The plaintiff, W. N. Carpenter, instituted separate actions in the circuit court of Arkansas County, one against the defendants, Frank Dressier, H. Coleman and J. L. Ingram, to recover possession of a quarter section of land in that county, and the other against defendants, George Dressier, H. Coleman and J. L. Ingram, to recover possession of another quarter section of land. Coleman died during the pendency of the actions and as to him the causes were revived in the names of his children. On motion of defendants the causes were transferred to the chancery court and proceeded to final hearing there resulting in decrees in favor of the plaintiff for the recovery of each tract of land; but there was a reference to a master in each case to determine the value of the improvements placed on the lands by defendants and the rents and profits of the lands while occupied by them. The master made a finding, in one case, of the value of the improvements in the sum of $265 and rental value of the lands in the sum of $240, leaving a balance due the defendants in the sum of $25 for value of improvements over and above the rental value of the lands; in the other case the master found the value of the improvements to be $450 and rents to be $415, leaving a balance of $35 due the defendants for value of improvements over the rents and profits. There was a decree in each case for the defendants for recovery of the said respective amounts due, and possession was withheld until payment of those amounts should be made. The defendants in each case appealed to this court from the decree in favor of the plaintiff for the recovery of the land; and the plaintiff has cross-appealed in each case challenging the correctness of the decree as to value of the improvements and amount of rents and profits. Both of the tracts of land in controversy were patented to the State of Arkansas as swamp and overflow lands, and the plaintiff, W. N. Carpenter, acquired title to each tract during the year 1900 under mesne conveyances from the State. He conveyed said lands to one A. E. Wilson by deed executed October 30,1905; and said Wilson, by deed executed February 20,1908, re-conveyed tbe lands to plaintiff. The defendants in each case assert title under forfeitures to the State for non-payment of taxes and donation deeds executed by the Commissioner of State Lands to the defendants, Frank Dressier and George Dressier, respectively. They subsequently conveyed portions of the lands to the other defendants. It is conceded that said forfeitures to the State were void; but the defendants pleaded the two-year statute of limitations by reason of adverse possession under said donation deeds, and the only question presented as to the title to the lands is that relating to the pleas of the statute of limitations. The donation certifies to defendants, Frank and George Dressier, were issued April 4,1901; but the donation deeds executed to them by the State Land Commissioner were dated April 23, 1904. The plaintiff instituted separate actions against the two Dresslers on January 2, 1902, while they were holding their respective tracts of land under said donation certificates. During the pendency of those actions he executed the conveyances to Wilson, and on April 7,1906, entered a voluntary non-suit in each of the actions. On April 9, 1906, Wilson instituted separate actions against the same defendants in the United States Circuit Court for the Eastern District of Arkansas, to recover possession of said respective tracts of land, and dismissed the same without prejudice on May 4, 1907. On the same day Wilson instituted new actions against the same defendants in the United States Circuit Court, and on April 3, 1908, dismissed the same without prejudice. The present actions were instituted by the plaintiff, Carpenter, on March 16, 1908. The two-year statute of limitations did not begin to run until the possession of the defendants began under the donation deeds dated April 23, 1904. McCann v. Smith, 65 Ark. 305. The first actions instituted by Wilson on April 9, 1906, were therefore within the period of limitation and arrested the operation of the statute. Those actions were dismissed without prejudice on May 4,1907, and the present actions were commenced on March 16, 1908, less than one year thereafter. The plaintiff, being the grantee of Wilson—therefore, in privity of estate with him—had the right to bring new actions within one year after the dismissal of the former actions. James v. Biscoe, 10 Ark. 184; Biscoe v. Madden, 17 Ark. 533; Crow v. State, 23 Ark. 684. The present actions were instituted within one year after said dismissal but Wilson had in the meantime commenced new actions himself and dismissed them without prejudice. The governing statute reads as follows: “If any action shall be commenced within the time respectively prescribed in this act, and the plaintiff therein suffer a non-suit, * * * such plaintiff may commence a new action within one year after such non-suit suffered.” Kirby’s Digest, § 5083. In Love v. Cahn, 93 Ark. 215, construing that statute, we said: “But the statute which tolls the statute of limitations for one year where the plaintiff suffers a non-suit does not narrow the period of limitation in which an action may be brought upon a claim which is not otherwise barred by the general statute of limitation applicable to such claim. This provision of the statute only applies to those causes of action which, under the general statute of limitation applicable to such cause of action, would otherwise be barred before the running of one year from the time of taking such non-suit. The statute, instead of shortening the period of limitation, really extends the period provided by the general statute of limitation applicable to the cause of action.” It is insisted by learned counsel for defendants that the right to institute a new action within one year after the dismissal of the former action, brought within the original period of limitation, must be limited to one action brought within that time. We do not, however, think that that is the proper construction of the statute. It is true that the statute reads that after' the plaintiff suffers a non-suit he may commence ‘ ‘ a new action within one year after such non-suit;” but this does not mean that he can only institute one action. The proper construction of it is that any actiou brought by him, or his privies in estate, within one year after the dismissal of the former action is not barred. ' This construction necessarily follows from our decision in Love v. Cahn, supra, and it must result in a decision now that the plaintiff’s two causes of action are not barred. It is further insisted that the deed of conveyance executed in 1905 by plaintiff to Wilson was colorable and was never in fact delivered to him until he executed the deed reconveying the property in 1908, just before the commencement of the present actions; that the original actions instituted by Wilson against these defendants were in fact commenced by plaintiff as attorney for Wilson without the latter’s knowledge or authority, and were fictitious and can not be used to toll the statute of limitations. They base their contention on a statement in the deposition of Wilson that the deed was not delivered to him and that he did not know of the institution of said actions in the Federal Court but was afterwards informed thereof and ratified the same. Whether or not this testimony, if it be given the full force contended for by defendants, was sufficient to make the Wilson actions non-effective for the purpose of arresting the operation of the statute, we need not decide, for we are of the opinion that that question was not properly raised below, and can not be raised here for the first time.. The plaintiff in each of his complaints set forth in detail his chain of title and the course of litigation with the defendants concerning the same. He alleged that he conveyed the property on the date named to Wilson; that Wilson re-conveyed to him on the date named, and that said actions were instituted by Wilson and dismissed without prejudice. The defendants in their answer expressly admitted that the plaintiff had conveyed the lands to Wilson as charged in the complaint and that Wilson had instituted actions for the recovery of same from defendants. These same facts were agreed to in a joint stipulation filed in each of the causes, and must be treated as conclusive of the facts that plaintiff did convey the lands to Wilson and that the latter instituted the actions. Evins v. Batchelor, 61 Ark. 521. As to the question of value of improvements and amount of rents and profits raised on the cross-appeal, our conclusion is that the decree should not be disturbed. The testimony is voluminous, and from the abstract of it made by the cross-appellant we are not convinced that the findings- of the master and of the chancellor are against the preponderance of the testimony. The testimony of some of the witnesses places the value of improvements higher than the sums awarded by the master. The master charged the defendants with rents for five years, being for the years 1908 to 1912, inclusive, and it is insisted that this was an obvious error for the reason that defendants should have been charged with the rent for two years prior to that time, which would have made three years before the commencement of the action. It is sufficient answer to this contention to say that the plaintiff himself does not seem to have asked for rents prior to the year 1908 and all of his testimony was directed to the rents for that and subsequent years. We are unable to find any evidence in the record, as abstracted, tending to show rental value of the lands for any year prior to 1908. Upon the whole we are of the opinion that the decree of the chancellor in each case was correct and the same is in all things affirmed.